DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 18 February 2021, with respect to 112 rejections have been fully considered and are persuasive in view of amendment.  The 112 rejections of 18 November 2021 has been withdrawn. However, in view of the amendment, new 112 rejections have been made. 
In regards to “claim interpretation under 112 (f), the applicant argues that first and second pressure device should not be interpreted as limited to variable forms of inflatable cuff with pump and equivalent thereof” since cited paragraph [0058] discloses that those skilled in the art will appreciate that the pressure device may take other forms than an inflatable cuff (page 8). The applicant further argues that the office action has not successfully rebutted the presumption that the terms do not provide sufficient structure for performing the corresponding functions, when considered in light of specification and commonly accepted meanings in the art, and the “pressure device” would be commonly considered an a device capable of applying or providing pressure, and is recognized as the name of a structure in the relevant art, and is not properly considered a nonce word, and according to MPEP, 112(f) is not invoked because a term identifies a structure by its function. The applicant argues that 112 6th paragraph will not apply if persons of ordinary skill in the art reading the specification understand the term to be the name for the structure that performs the function, even when the term covers a broad class of structures 
However, the examiner respectfully disagrees. 
The examiner refers to menteiond MPEP 2181, and have carefully followed 3-ptong analysis to invoke 112(f) interpretation for recited “pressure device”
Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Accordingly, recited “a first pressure device configured to apply” has a generic placeholder (“configured to”) modified by functional language (“apply pressure to a first part of a body of the user”), and is not modified by structure, and clearly meets 3-ptonh analysis to be interpreted under 112(f). 
In addition, the examiner submits the court cases presented by the applicant were provided for examples that do not invoke 112(f) include circuit, detent mechanism, digital detector, reciprocating member, connector assembly, filters, brakes, clamp, screwdriver and locks, which are terms to have a sufficiently definite meaning as the name for the structure that performs the function. However, “pressure device” would cover any pressurizing device including any object or even human to apply pressure to a body part of the user, if it is not 
Thus, the examiner maintains claim interpretation under 112(f) for “pressure device.” 
Allowable Subject Matter
Claims 1-2, 3-13, and 15-16 would be allowable when amended to overcome 112 rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “a measure of the blood perfusion” three times, and is not clear whether claimed “measure of the blood perfusion” refers to same measure or different and distinct from each other (in case, the examiner recommends to amend to first, second, and third measure). 
Claim 1 recites the limitation "the second part of the body of the user" in line 10 page 2.  There is insufficient antecedent basis for this limitation in the claim, since “a second part of the body of the user” was not previously recited, rather is recited after the limitation. 
Amended claim 1 further recites “determine whether to perform a recalibration of the volume-clamp BP monitoring device based on changes in the blood perfusion;” whereas it is not clear what changes in the blood perfusion claims. As mentioned above, “a measure of the blood perfusion” is recited three times in the claim 1, and is not definite whether which of the measure of the blood perfusion (among three claimed) values are used to determine changes in the blood perfusion, whether the change is among first part and second part of the body, or change is a temporal change of the first or second part of the body. Furthermore, it is not clear whether “changes in the blood perfusion” refers to “changes in the measure of the blood perfusion” or different blood perfusion. The examiner recommends using “changes in the measure of the blood perfusion” for consistency, and further clarify changes in which measure of the blood perfusion refers to.  
Claim 15 recites the limitation "the second part of the body of the user" in line 3-4 page 6.  There is insufficient antecedent basis for this limitation in the claim, since “a second part of the body of the user” was not previously recited, rather is recited after the limitation. 
Amended claim 15 recites “a measure of the blood perfusion” three times, and is not clear whether claimed “measure of the blood perfusion” refers to same measure or different and distinct from each other (in case, the examiner recommends to amend to first, second, and third measure). 
Amended claim 15 further recites “determine whether to perform a recalibration of the volume-clamp BP monitoring device based on changes in the blood perfusion;” whereas it is not clear what changes in the blood perfusion refers to. As mentioned above, “a measure of the blood perfusion” is recited three times in the claim 15, and is not definite whether which of the measure of the blood perfusion (among three claimed) values are used to determine changes in the blood 
Claim 16 recites the limitation "the second part of the body of the user" in line 1 page 7.  There is insufficient antecedent basis for this limitation in the claim, since “a second part of the body of the user” was not previously recited, rather is recited after the limitation. 
New claim 16 recites “a measure of the blood perfusion” three times, and is not clear whether claimed “measure of the blood perfusion” refers to same measure or different and distinct from each other (in case, the examiner recommends to amend to first, second, and third measure). 
New claim 16 further recites “determine whether to perform a recalibration of the volume-clamp BP monitoring device based on changes in the blood perfusion;” whereas it is not clear what changes in the blood perfusion claims. As mentioned above, “a measure of the blood perfusion” is recited three times in the claim 16, and is not definite whether which of the measure of the blood perfusion (among three claimed) values are used to determine changes in the blood perfusion, whether the change is among first part and second part of the body, or change is a temporal change of the first or second part of the body. Furthermore, it is not clear whether “changes in the blood perfusion” refers to “changes in the measure of the blood perfusion” or different blood perfusion. The examiner recommends using “changes in the measure of the blood 
Claims 2, and 3-13 inherit rejection due to their dependency upon rejected claim 1 as discussed above. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 (and subsequently dependent claim 4) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amended claim 2 recites “the apparatus of claim 1, wherein the volume-clamp BP monitoring comprises the second pressure device and the second PPG sensor.” However, claim 1 already recites “volume-clamp BP monitoring device comprises a first, second pressure devices, and first and second PPG sensor,” and thus claim 2 fails to further limit the subject matter of the claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 inherit rejection due to their dependency upon rejected claim 2 as discussed above. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a first (and second) pressure device for applying a pressure to a first part of the body of the user,” and “a control unit that is configured to analyze the first PPG signal control the pressure of the first (and second) pressure device, to determine the BP” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a first pressure device,” and “control unit” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Limitation of “a pressure device” is interpreted as variable forms of inflatable cuff with pump and/or equivalent thereof ([0058]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/PATRICIA J PARK/Primary Examiner, Art Unit 3793